Case 19-05657-dd       Doc 313    Filed 08/21/20 Entered 08/21/20 11:53:49            Desc Main
                                  Document     Page 1 of 1



                         UNITED STATES BANKRUPTCY COURT
                           DISTRICT OF SOUTH CAROLINA

 IN RE:
                                                          C/A No. 19-05657-DD

 Amir Golestan Parast,                                          Chapter 7

                                                                 ORDER
                                     Debtor.



        On December 16, 2019, Judge Waites, the judge previously assigned to the debtor’s case,
entered an order finding that the debtor had failed to comply with the Court’s order regarding the
debtor’s 2004 examination and the subpoena issued to him by Mrs. Golestan’s counsel and
directing Mrs. Golestan’s counsel to file an affidavit of attorney’s fees and costs. Mrs. Golestan
filed an affidavit, reflecting $12,597.10 in fees and costs. Judge Waites entered an order on
January 15, 2020 requiring the debtor to pay those fees and costs to Mrs. Golestan’s counsel.

        On March 10, 2020, after Judge Waites found that the debtor had again failed to comply
with an order of the Court and the subpoena, Judge Waites entered an order again requesting
Mrs. Golestan’s counsel to file an affidavit of fees and costs. Mrs. Golestan’s counsel filed the
affidavit on March 20, 2020, reflecting $27,757.50 in fees and costs. The case was subsequently
assigned to the undersigned.

        Based on Judge Waites’ findings that the debtor failed to comply with the Court’s orders
and the subpoena and further based on the statements made on the record at the hearing held on
August 5, 2020, the Court hereby orders the debtor to pay the full amount of attorney’s fees and
costs asserted by Mrs. Golestan’s counsel in the March 20, 2020 affidavit, in the amount of
$27,757.50, within ten (10) days of the date of entry of this order. Further, if the $12,597.10
previously awarded has not been paid, Mr. Golestan is ordered to pay that amount as well.

       AND IT IS SO ORDERED.
 FILED BY THE COURT
     08/21/2020




                                                    David R. Duncan
                                                    US Bankruptcy Judge
                                                    District of South Carolina


   Entered: 08/21/2020
